In a proceeding to review an assessment of real property for taxation, appellants appeal, as limited by their briefs, from so much of a judgment of the Supreme Court, Nassau County, entered July 28, 1970, as (1) directed that respondents’ veteran’s exemption from taxation be applied to taxes levied by certain municipal *706districts and (2) provided for implementation of said direction. Judgment affirmed insofar as appealed from, without costs. No opinion.' Upon the stipulation of the attorneys for the respective parties, dated January 12, 1972, cross appeal by respondents from the above judgment deemed withdrawn, without costs. Latham, Acting P. J., Shapiro, Brennan and Benjamin, JJ., concur.